Citation Nr: 1016369	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shoulder disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.    

3.  Entitlement to service connection for a neck/cervical 
spine disorder characterized by pain including as due to 
service-connected muscle tension headaches.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

The RO treated a June 2005 notice of disagreement for an 
issue not on appeal as a claim for service connection for a 
shoulder condition secondary to the Veteran's service-
connected muscle tension headaches.  However, the RO did not 
develop this as a new and material evidence claim (as it 
should have under Ashford v. Brown, 10 Vet. App. 120 (1997)), 
but rather as a new service connection claim; the RO did not 
provide the required notice per Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  A June 2006 rating decision denied the 
Veteran's claim, but on a service connection basis and NOT a 
new and material evidence basis.  

The Veteran did not file a notice of disagreement to the June 
2006 rating decision, but instead filed a new claim for 
service connection for a shoulder disorder in October 2006.  
In January 2007, the Veteran was provided the correct notice 
regarding the requirement for new and material evidence; he 
was also was correctly notified that his claim for service 
connection for pain in his shoulders was last denied by the 
RO in an August 2002 rating decision, which was final.  The 
Board notes that June 2006 rating decision purporting to be 
on the merits as secondary service condition was not final 
because of the due process flaw of telling the Veteran, and 
adjudicating, the wrong issue of secondary service 
connection, rather than reopening.  In addition, the RO 
analyzed new and material evidence since August 2002 in its 
October 2007 rating decision; this is evidence that it 
considered the October 2006 claim as just part of the 2005 
claim.  The Board notes this is more favorable to the 
Veteran.  

The issue of service connection for a neck disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO 
denied a claim for service connection for pain in his 
shoulders, finding no evidence that the Veteran developed a 
chronic shoulder disorder during service or that the 
Veteran's shoulder condition was caused by service.  

2.  Evidence received since the August 2002 decision is 
cumulative or redundant, does not show that the Veteran 
developed a chronic shoulder disorder during service and or 
that current shoulder disorder is related to his military 
service in any way, and therefore does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a shoulder disorder.  

3.  In an unappealed March 2005 rating decision, the RO 
denied a claim for service connection for hearing loss, 
including as due to service-connected tinnitus, finding no 
evidence that showed the Veteran's hearing loss was related 
to his service-connected condition of tinnitus and that there 
was no evidence of hearing loss in service. 

4.  Evidence received since the March 2005 decision is 
cumulative or redundant, does not show that the Veteran had 
hearing loss in service or that his current hearing loss is 
related to his military service in any way, including as due 
to his service-connected tinnitus, and therefore does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a shoulder disorder.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  

2.  New and material evidence has not been received to reopen 
the claim of service connection for hearing loss.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 


History and Analysis

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for pain in his shoulders 
and legs was last denied by the RO in an August 2002 rating 
decision.  The Veteran did not appeal the decision and it 
became final.  

The Veteran's claim for entitlement to service connection for 
hearing loss was last denied by the RO in a March 2005 rating 
decision.  The Veteran did not appeal the decision and it 
became final.  

As noted in the introduction, the RO treated a June 2005 
notice of disagreement for an issue not on appeal as a claim 
for service connection for a shoulder condition secondary to 
the Veteran's service-connected muscle tension headaches.  In 
October 2006, the Veteran submitted a new request to reopen a 
claim for service connection for hearing loss and for a right 
shoulder disorder (although in his later contentions and his 
substantive appeal, he refers to "shoulders").

The evidence of record prior to the August 2002 rating 
decision denying service connection for a shoulder disorder 
included the Veteran's service treatment records, VA 
treatment records, private treatment records, VA medical 
examination reports, a statement by D.L, and contentions by 
the Veteran.  

VA treatment records from May 2000 to November 2001 show that 
the Veteran complained of shoulder pain and was treated for 
shoulder pain.  A May 2002 statement by D.L. indicates that 
the Veteran complained of his back hurting across the 
shoulder blade area.  The August 2002 rating decision denied 
the Veteran's claim because the RO found no evidence that 
showed the Veteran's shoulder pain was incurred in nor caused 
by service.  The RO's rationale was that the Veteran's 
service treatment records were negative for specific 
treatment for shoulder pain and that there was no diagnosis 
of a chronic condition concerning the shoulders in service.  

Evidence received since the final August 2002 rating decision 
includes VA treatment records, private treatment records, VA 
medical examination reports, a statement by D.L, and 
contentions by the Veteran.  

The new VA and private treatment records show the Veteran 
continues to suffer from shoulder pain and that he has mild 
degenerative changes of the left shoulder and cervical disc 
degenerative changes and spondylosis.  None of these records, 
however, contain any competent indication that the Veteran's 
shoulder disability began in service or is in any way related 
to his military service. 

The evidence of record prior to the March 2005 rating 
decision denying service connection for hearing loss included 
the Veteran's service treatment records, VA treatment 
records, private treatment records, VA medical examination 
reports, a statement by D.L, and contentions by the Veteran. 

VA treatment record from 2004 show the Veteran reported a 
history of noise exposure and the Veteran was diagnosed with 
bilateral sensorineural hearing loss.  A February 2005 VA 
examiner opined that it was unlikely that the Veteran's 
hearing loss was caused by tinnitus.  The March 2005 rating 
decision denied the Veteran's claim because the RO found no 
evidence that the Veteran suffered from hearing loss 
disability in service and that the evidence did not show that 
the Veteran's hearing loss was related to his service-
connected tinnitus.  

Evidence received since the final March 2005 rating decision 
includes VA treatment records, private treatment records, VA 
medical examination reports and contentions by the Veteran.  

The new treatment records show the Veteran continues to 
suffer from hearing loss and decreased hearing.  None of 
these records, however, contain any competent indication that 
the Veteran's hearing loss began in service, is related to 
his service-connected tinnitus or is in any way related to 
his military service.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything material 
regarding whether the Veteran has a shoulder disorder or 
hearing loss related to his military service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
August 2002 and March 2005 final rating decisions; it does 
not relate to the crucial unestablished fact necessary to 
substantiate the claim, as the new evidence shows merely that 
the Veteran currently suffers from a shoulder disorder and 
hearing loss.  Therefore, there is no new evidence that shows 
the Veteran's current disabilities are related to his 
military service.  

Accordingly, the newly submitted records and contentions do 
not provide any new competent evidence that would indicate 
that the Veteran has a current chronic shoulder disorder or 
hearing loss that was incurred during or related to his 
period of honorable service and the competent evidence of 
record does not show that the Veteran's hearing loss is 
related to his service-connected condition of tinnitus.  
Rather, the evidence is cumulative and redundant, already 
received and considered in the final rating decisions of 
August 2002 and March 2005.  Since there is no new competent 
non-redundant evidence that has any bearing as to whether the 
Veteran's current shoulder disorder and hearing loss are 
related to his military service, the evidence does not raise 
a reasonable possibility of substantiating the claim and thus 
is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence 
has not been received since the August 2002 and March 2005 
rating decisions and reopening of the claims for service 
connection for a shoulder disorder and hearing loss, is not 
warranted.


Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA prior to the adverse decision on appeal.  
In January 2007 the Veteran was correctly advised of the 
previous denial of service connection for his shoulder 
disability and the bases for the denial, as well as of the 
requirement that he submit new and material evidence showing 
his shoulder disability occurred in or was caused by military 
service, that the RO would assist him in obtaining additional 
information and evidence, and of the responsibilities on both 
his part and VA's in developing the claim.  See Kent.  This 
letter also correctly advised the Veteran of the previous 
denial of service connection for hearing loss and the bases 
for the denial, as well as of the requirement that he submit 
new and material evidence showing his hearing loss disability 
is related to his service-connected disability of tinnitus or 
that he had hearing loss disability during service, that the 
RO would assist him in obtaining additional information and 
evidence, and of the responsibilities on both his part and 
VA's in developing the claim.  Id.  The January 2007 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains the Veteran's service treatment records.  
VA records and private treatment records are associated with 
the file.  Statements of the Veteran, a friend and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a 
shoulder disorder is denied.

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for hearing 
loss is denied.


REMAND

The Veteran contends that he hurt his neck while engaged in 
physical training in service and from a weight lifting 
accident.  The Veteran's service treatment records do not 
contain any indications of treatment for a neck or spine 
condition and do not show a diagnosis of any neck of spine 
condition.   

VA treatment records and private treatment records show the 
Veteran has complained of neck pain.  A June 2000 VA examiner 
noted that the Veteran suffered from headaches that seemed to 
be located on the left side of his neck.  A July 2002 VA 
examiner diagnosed the Veteran with musculoskeletal tension 
headaches that seem to arise in the neck muscles.  At that 
time, the Veteran reported intermittent neck problems for 
approximately 15 years (which would mean the pain started 
during service).  A May 2005 VA x-ray report shows the 
Veteran suffered from variable degenerative disc disease of 
the cervical spine.  A July 2005 private examiner diagnosed 
the Veteran with chronic neck pain secondary to cervical 
degenerative disc disease and spondylosis.  More current 
private and VA treatment records from 2008 and 2009 also show 
complaints of neck pain.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not officially diagnosed with a neck 
disorder while in service, he did report "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  His private and VA treatment records 
dating from 2000 reflect various kinds of neck pain.  The 
Veteran is competent to attest that he has experienced neck 
pain since exit from service.  His credible contentions of a 
neck injury in service and reports of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
The threshold for finding a link between current disability 
and service is low for the purposes of providing a medical 
examination and opinion.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006); McLendon, 20 Vet. App. at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA examination to determine if he 
currently has any neck disorder characterized by pain that is 
related to his period of service, including as due to his 
service-connected muscle tension headaches.  The Veteran is 
hereby notified that it is the Veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes that the Veteran has been receiving 
treatment through VA and the most recent VA treatment records 
are from January 2009.  There may be more recent VA treatment 
records not included in the Veteran's claims file; these must 
be obtained.  See 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all VA 
treatment records from January 2009 to the 
present from the Fayetteville, North 
Carolina VAMC system.  

2.  After paragraph 1 has been 
accomplished, the RO should afford the 
Veteran appropriate VA examination(s) in 
order to determine the nature and etiology 
of any neck/cervical spine disability 
found to be present.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed and all 
findings should be set forth in detail.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination(s), and 
this fact should be so indicated in the 
examination report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner is asked to offer an opinion 
addressing the following questions:

(a).  Has the Veteran developed a 
disability of the neck/cervical spine 
characterized by pain?  If so, please 
specify the diagnosis or diagnoses.

(b).  If a disability of the 
neck/cervical spine is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that such disability: (1) had its onset 
during the Veteran's active duty 
service; (2) was caused by any incident 
or event that occurred during the 
Veteran's active duty service (the 
examiner is to assume the credibility 
of the Veteran that there was an 
incident involving his neck during 
physical training activities or a 
weight lifting accident); or, (3) is 
related to his active military service 
in any way, including as due to his 
service-connected muscle tension 
headaches?

With respect to the examination for a 
disability of the neck/cervical spine, the 
examiner is instructed to answer each of 
the above questions as posed and to 
provide a complete rationale for any 
opinion expressed.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


